Citation Nr: 0506328	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-04 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for decreased 
muscle strength of the left lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for decreased 
muscle strength of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than May 14, 
1999, for special monthly pension based on the need for aid 
and attendance while maintained at government expense.

4.  Entitlement to special monthly compensation for loss of 
use of both lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
June 1975.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  In this decision, the RO granted 
entitlement to special monthly pension (SMP) based on the 
need for aid and attendance.  The effective date of this 
award was determined to be May 14, 1999.  The veteran 
appealed the effective date of this award.  By rating 
decision of October 2000, it was determined that the veteran 
should receive SMP at the aid and attendance rate while 
maintained at government expense.  The effective date was 
left unchanged.  The veteran continued his appeal.  

This appeal also arises from an April 2002 rating decision 
that denied entitlement to increased evaluations for 
decreased muscle strength of both lower extremities.  
Separate 10 percent evaluations for each leg was confirmed 
and continued.  

The veteran sustained a thoracic back injury in 1978 and 
another lumbar injury in 1982.  He aggravated his back 
disability in an injury of 1992.

In a rating decision of February 1983, the RO determined that 
the veteran was not entitled to a nonservice-connected 
pension on the basis of his 1982 injury due to his own 
willful misconduct during this accident.  In the same 
decision, the RO also terminated his current VA pension on 
the basis that medical evidence had shown that he was no 
longer incapable of substantially gainful employment.  The 
veteran was notified of this decision and his appellant 
rights by letter, but failed to indicate any disagreement 
with its findings.  In May 1983, the veteran requested that 
his claim for pension be reopened.  

The veteran's representative has submitted contentions in 
June 1998 and June 1999 arguing that past RO determinations 
that the veteran's own willful misconduct had been involved 
in injuries to his back in 1982 and 1992 were clear and 
unmistakable error (CUE).  He also appears to argue that the 
Board in its prior decisions had committed CUE.  The RO asked 
the representative to clarify this argument by letter June 
1999.  The representative responded in mid-June 1999 with the 
statement: "The next issue is the BVA decision that upheld 
the decision of denial (termination) of NSC pension and that 
the denial of special monthly pension was incorrect."  

The willful misconduct determinations have both been voided 
in C&P administrative decisions.  In December 1998, the RO 
voided its prior finding of willful misconduct regarding the 
injury sustained in 1982.  In its determination of July 1999, 
the RO overturned the willful misconduct finding regarding 
the 1992 injury.  In addition, the RO informed the veteran 
and his representative that the Board did not have 
jurisdiction of CUE regarding the determination of willful 
misconduct, as this issue had never been appealed to the 
Board.  Neither the veteran nor the representative has 
expressed any disagreement with this latest finding.

A review of the claims file reveals only two prior Board 
decisions.  In June 1984, the Board denied the veteran's 
claim for entitlement to a nonservice-connected pension and 
in October 1996 the Board granted compensation for 
aggravation of the spinal disability under the provisions of 
38 U.S.C.A. § 1151 and remanded for development the issue of 
entitlement to a nonservice-connected pension.  This pension 
was subsequently granted by the RO in May 1997.

The record indicates that the issues certified to the Board 
never included any determination on willful misconduct or 
proper termination of pension.  The Board made no findings or 
conclusions regarding the willful misconduct issue or any 
determination on whether termination of a pension was proper.  
The only determination made by the Board was that the veteran 
was not entitled to a nonservice-connected pension based on 
the veteran's claim submitted in May 1983.  As the Board has 
made no final determination regarding the issues of 
termination of VA pension in 1983 or willful misconduct in 
the injuries of 1982 and 1992, there is no basis for the 
consideration of a CUE claim.  That is, the Board never had 
jurisdiction over these issues.  In fact, the C&P 
administrative decisions of December 1998 and July 1999 
render the issues regarding willful misconduct moot.

In presentations to the RO and the Board in March 2003, 
September 2004, and November 2004, the veteran's 
representatives have raised issues of entitlement to special 
monthly compensation (SMC) for bowel and bladder incontinence 
and due to the need for aid and attendance.  These claims are 
referred to the RO for appropriate action.

The issues of entitlement to an earlier effective date for 
the award of SMP based on the need for aid and attendance and 
SMC for loss of use of both lower extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issue decided below has been obtained.

2.  The veteran was awarded entitlement to VA compensation 
(under the provisions of 38 U.S.C.A. § 1151 for VA treatment 
that aggravated a nonservice-connected spinal disability) for 
decreased muscle strength in both lower extremities by the 
Board decision of October 1996.  The RO implemented this 
decision in a rating action of May 1997 that awarded a 10 
percent evaluation for each extremity.

3.  The veteran's nonservice-connected spinal disability was 
determined to have resulted in loss of use of both feet by 
rating decision of August 1999 and this disorder was 
evaluated as 100 percent disabling.




CONCLUSION OF LAW

The criteria for entitlement to a total schedular evaluation 
for loss of use of both feet have been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.322(a), 4.223, 4.71a, 
Diagnostic Code 5110 (2004); see also VAOPGCPREC 4-2001 (Feb. 
2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

To the extent that the issue is the evaluation of the 
veteran's decreased muscle strength of both lower 
extremities, the Board is satisfied that all relevant facts 
regarding this matter has been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  As the below 
decision on this issue is completely favorable to the 
veteran, any failure in VA's duty to notify and assist the 
appellant regarding this claim would be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).


Evaluation of the Lower Extremities

In 1978, the veteran incurred a post-service injury to his 
spine at the T12 level.  In 1982, he sustained another injury 
to his back that resulted in a compression fracture of the L3 
vertebra.  These injuries are not service connected.

During hospitalization at a VA facility in February 1992, 
Harrington rods supporting his spine were removed and 
replaced with a spinal plate.  Over a six-month period, the 
veteran developed increased symptomatology, and the further 
spinal stabilization surgery was conducted in September 1992.  
The veteran suffered another fall and injured his back in 
December 1992.  His spine related symptomatology underwent 
another increase after this fall.

In a decision of October 1996, the Board granted entitlement 
to "compensation for the additional disability resulting 
from the removal of the Harrington rods" under the 
provisions of 38 U.S.C.A. § 1151.  This decision was based on 
a VA medical opinion obtained in May 1995 that found VA 
surgical care of the veteran's back had resulted in a 
permanent increase to a degree of 1/7 of his total functional 
disability related to the spinal injuries.  The RO 
implemented the Board's decision in a rating decision issued 
in May 1997 that awarded a 10 percent evaluation for 
decreased muscle strength in each of the lower extremities 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (Partial 
paralysis of the sciatic nerve).  A nonservice-connected 
evaluation of 40 percent disabling for each extremity was 
also awarded for pension purposes.  

In a rating decision of August 1999, the RO granted a total 
disability evaluation for pension purposes for loss of use of 
both feet under 38 C.F.R. § 4.71a, Diagnostic Code 5110.  The 
rating sheet specifically noted that this disability had 
previously been rated as decreased muscle strength in both 
lower extremities.  The service-connected part of this 
disability remained rated at 10 percent for each leg.  

According to 38 U.S.C.A. § 1151, an additional disability of 
a nonservice-connected condition resulting from aggravation 
of an injury by VA medical treatment is to be compensated as 
though it were a service-connected disability.  (Emphasis 
added.)  According to 38 C.F.R. §§ 3.322(a) and 4.22, in 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  (Emphasis 
added.)

In VA General Counsel's (GC) precedent opinion VAOPGCPREC 4-
2001 (Feb. 2, 2001), the following fact pattern was 
presented:

...a veteran claimed compensation for 
additional disability resulting from the 
worsening of his nonservice-connected 
incomplete quadriplegia by therapy he 
received in a VA hospital.  The 
Board...found that his quadriplegia 
permanently worsened as a result of the 
VA treatment and granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
loss of use of the lower extremities.  In 
implementing the Board's decision, a [RO] 
assigned a noncompensable rating for the 
incomplete quadriplegia because the 
condition was totally disabling at the 
time of the VA treatment and "there is 
no additional disability to warrant...a 
higher evaluation."

The GC held, based on a literal reading of the language in 
the above cited statute and regulations, that the provisions 
of 38 C.F.R. § 3.322(a) and 4.22 are applicable to the rating 
of a disability for which compensation is payable under the 
provisions of 38 U.S.C.A. § 1151.

Based on the literal language of 38 U.S.C.A. § 1151 and 
38 C.F.R. §§ 3.322(a) and 4.22, the Board finds that a total 
schedular evaluation for loss of use of both feet must be 
awarded to the veteran.  The fact pattern in this case is 
very similar to that presented to the GC in February 2004.  
In that fact pattern, only part of the veteran's quadriplegia 
(that is, just the lower extremities) was found to be 
aggravated by the VA treatment.  In the present case, the 
Board found that only part of the paraplegia (1/7 of the 
decreased strength of the lower extremities) was attributed 
to VA treatment.  Therefore, as the facts and the law are 
similar, this GC opinion must be applied to the current case.

As a matter of law and regulation, a total schedular 
evaluation for decreased muscle strength in the lower 
extremities is granted.  See 38 U.S.C.A. § 7104(c) (The Board 
shall be bound in its decisions by applicable law, 
regulations, instructions of the Secretary, and precedent 
opinions of the GC.); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

A total schedular evaluation for loss of use of the feet is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.


REMAND

Based on the following analysis, the Board finds that the 
record is not sufficiently developed to allow appellate 
determination on the issue of entitlement to an earlier 
effective date for the award of SMP at the aid and attendance 
rate.

At a hearing in January 1996, the veteran repeatedly 
indicated that he had been awarded Social Security 
Administration (SSA) disability benefits in 1978.  He appears 
to also report that the SSA had evaluated him for vocational 
rehabilitation purposes at some point, but failed to indicate 
the date this occurred.  A review of the claims file reveals 
that no attempt has been made to obtain the medical evidence 
in the possession of the SSA.  On remand, these records 
should be requested and, if obtained, associated with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (Held that SSA medical evidence is pertinent 
to VA disability claims and must be considered by VA).

In addition, in a VA examiners' panel opinion dated in May 
1995, they noted a review of a "5 volume medical record."  
The current claims file, while containing some VA treatment 
and hospitalization records, is contained in two volumes.  A 
review of this file reveals that the veteran may have 
submitted his initial claim for a nonservice-connected 
pension paid at the aid and attendance rate as early as a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension) received on September 29, 1992.  The available VA 
treatment records in the claims file show a gap from a 
hospital discharge summary ending in November 1992 and the 
examiners' panel opinion dated in May 1995.  Based on the 
information in this opinion, there is a strong suggestion 
that VA treatment records exist for this period that have not 
been incorporated into the claims file.  On remand, the AOJ 
should request the veteran to identify all treatment during 
this period and, if such a response is received, then obtain 
the missing records for incorporation into the claims file.  
Id.; see also Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) (VA must obtain all pertinent medical records which 
have been called to its attention by the veteran and by the 
evidence already of record.) 

The veteran submitted a claim to the RO in March 2003 raising 
the issue of entitlement to special monthly compensation 
(SMC) based on the loss of use of the lower extremities.  By 
rating decision of September 2003, the RO denied this claim.  
The veteran's representative submitted a VA Form 646 
(Statement of Accredited Representative) in February 2004 
that again argued that the veteran was entitled to SMC based 
on the loss of use of both feet.  A Statement of the Case 
(SOC) has not been issued regarding this matter.

Construing the VA Form 646 submitted in February 2004 in a 
liberal manner, it appears to be a timely filed notice of 
disagreement with the RO's determination issued in September 
2003.  See 38 U.S.C.A. § 20.2001.  Under the circumstances, 
this issue is not yet ripe for appellate review and must be 
remanded to the AOJ for issuance of a SOC and to ensure 
protection of the veteran's due process rights.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see also Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED for the following:

1.  Obtain from SSA a copy of its 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Request the veteran to identify all 
treatment of his spinal and lower leg 
disabilities from November 1992 to 
September 1996.  If a response is received, 
make arrangements to obtain all identified 
treatment records.  All responses and/or 
evidence received should be associated with 
the claims file.  

3.  Request all treatment records for the 
veteran's spinal and lower extremity 
disabilities from the VA Medical Centers 
(VAMC) in Salt Lake City, Utah, and San 
Diego, California for the period from 
November 1992 to September 1996.  If such 
records do not exist or cannot be located, 
request that the VAMCs provide such a 
negative response.  All responses and/or 
evidence received must be associated with 
the claims file.  

4.  Readjudicate the issue of entitlement 
to special monthly compensation for loss 
of use of the lower extremities.  If the 
benefit claimed remains denied, then 
issue an SOC to the veteran and his 
representative.  They should then be 
given the opportunity to respond thereto.  
Only if the veteran submits a timely 
substantive appeal (VA Form 9) should 
this issue be referred back to the Board 
for appellate review.  

5.  Thereafter, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


